Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 19-cv-1242-WJM-KMT

   WALTER STRICKLIN,

          Plaintiff,

   v.

   BROCK BORDELON, M.D.,

          Defendant.


                       ORDER GRANTING IN PART AND DENYING IN PART
                              DEFENDANT’S MOTION IN LIMINE


          This medical negligence lawsuit arises from injuries sustained by Plaintiff Walter

   Stricklin after he fell from an operating room table during surgery performed by

   Defendant Brock Bordelon, M.D. (ECF No. 1 ¶¶ 51–56.) The Court presumes

   familiarity with the factual and procedural background, which will not be repeated here.

          This matter is before the Court on Defendant’s Motion in Limine Regarding

   Captain of the Ship and/or “Responsibility” for Operating Room (“Motion”), filed on June

   10, 2021. (ECF No. 99.) Plaintiff responded on June 14, 2021. (ECF No. 100.)

          For the reasons explained below, the Motion is granted in part and denied in part.

                                    I. LEGAL STANDARD

          “The admission or exclusion of evidence lies within the sound discretion of the

   trial court . . . .” Robinson v. Mo. Pac. R.R. Co., 16 F.3d 1083, 1086 (10th Cir. 1994);

   see also United States v. Golden, 671 F.2d 369, 371 (10th Cir. 1982) (“Trial judges

   have discretion to decide whether an adequate foundation has been laid for the
Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 2 of 6




   admission of evidence.”).

          Under Federal Rule of Evidence 401, “[e]vidence is relevant if: (a) it has any

   tendency to make a fact more or less probable than it would be without the evidence;

   and (b) the fact is of consequence in determining the action.” Relevant evidence is

   generally admissible and should only be excluded “if its probative value is substantially

   outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the

   jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R.

   Evid. 403. “Irrelevant evidence is not admissible.” Fed. R. Evid. 402.

          As the movant, Defendant bears the “burden of demonstrating that the evidence

   is inadmissible on any relevant ground,” and a court “may deny a motion in limine when

   it lacks the necessary specificity with respect to the evidence to be excluded.” Pinon

   Sun Condo. Ass’n, Inc. v. Atain Specialty Ins. Co., 2020 WL 1452166, at *3 (D. Colo.

   Mar. 25, 2020); United States v. Begay, 497 F. Supp. 3d 1025, 1082 (D.N.M. 2020)

   (same).

                                          II. ANALYSIS

          Defendant seeks to exclude evidence and/or argument: (1) that he is vicariously

   liable for any negligent act of any other person in the operating room; and (2) regarding

   his purported statement to Plaintiff after the surgery that he was the captain of the ship

   and was responsible for Plaintiff’s injury. (ECF No. 99.)

   A.     Defendant’s Responsibility for Others’ Actions in the Operating Room

          Notwithstanding the fact that this action does not involve a vicarious liability

   claim, Defendant anticipates that “Plaintiff may attempt to argue and offer evidence at

   trial that because [Defendant] was the lead surgeon, he is vicariously liable for any



                                                 2
Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 3 of 6




   negligent act of any other persons in the operating room.” (Id. at 2.) According to

   Defendant, none of the witnesses in this action are experts on the captain of the ship

   legal doctrine and that allowing this type of legal testimony: (1) would not help the jury

   understand a fact at issue in this case and, and (2) would usurp the ability of the Court

   to properly define the law. (Id. at 2–3.)

          Plaintiff responds that he has no intention of offering evidence at trial that

   Defendant is vicariously liable for the conduct of others in the operating room and will

   not present evidence of the “captain of the ship doctrine.” (ECF No. 100 at 1.)

   According to Plaintiff, any evidence that Defendant was the “captain of the ship” or was

   responsible for what happened to him relates to Defendant’s direct liability, not his

   vicarious liability. (Id.) The Court agrees.

          According to Plaintiff’s theory of the case, Defendant had “a direct duty to

   oversee the staff and to ensure that proper safety measures had been taken.” (ECF

   No. 100 at 2.) Evidence regarding Defendant’s responsibility for the conduct of others is

   therefore directly related to Plaintiff’s medical malpractice claim and his position

   regarding a surgeon’s standard of care. To the extent Defendant believes that his

   standard of care does not include overseeing the operating room staff, Defendant’s

   position can be adequately addressed on cross-examination and by Defendant’s

   experts.

          Thus, the Court will not preclude Plaintiff’s witnesses from testifying that they

   believe that Defendant is responsible for the actions by team members within the

   operating room. 1 This portion of the Motion is denied.


          1
              To the extent Defendant believes that Plaintiff’s witnesses are testifying as to legal

                                                     3
Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 4 of 6




   B.     Defendant’s Post-Surgery Statement

          Defendant represents that “Plaintiff’s counsel has indicated they plan to have

   Plaintiff and/or his wife testify that, when apologizing/expressing sympathy for the

   incident, [Defendant] used the words ‘captain of the ship.’” (ECF No. 99 at 4.)

   Defendant argues that this testimony constitutes an apology or expression of sympathy

   that is inadmissible pursuant to Colorado Revised Statute § 13-25-135(1), which

   provides:

                  [i]n any civil action brought by an alleged victim of an
                  unanticipated outcome of medical care, or in any arbitration
                  proceeding related to such civil action, any and all
                  statements, affirmations, gestures, or conduct expressing
                  apology, fault, sympathy, commiseration, condolence,
                  compassion, or a general sense of benevolence which are
                  made by a health care provider or an employee of a health
                  care provider to the alleged victim, a relative of the alleged
                  victim, or a representative of the alleged victim and which
                  relate to the discomfort, pain, suffering, injury, or death of the
                  alleged victim as the result of the unanticipated outcome of
                  medical care shall be inadmissible as evidence of an
                  admission of liability or as evidence of an admission against
                  interest.

          Plaintiff responds that the statute “is a classic procedural rule” that is not

   applicable to this federal diversity action. 2 (ECF No. 100 at 4 (citing Los Lobos

   Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659, 668 (10th Cir. 2018) (“State

   laws that solely address procedure and do not function as part of the State’s definition

   of substantive rights and remedies are inapplicable in federal diversity actions.”)).)

   conclusions or matters beyond the scope of their expertise, the Court will hear those objections
   during trial.
          2
            Where a conflict exists between the Federal Rules of Evidence and state law, courts
   generally apply the Federal Rules of Evidence in diversity cases tried in federal court unless the
   state law reflects substantive concerns or policies. See Sims v. Great Am. Life Ins. Co., 469
   F.3d 870, 880 (10th Cir. 2006).


                                                   4
Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 5 of 6




   According to Plaintiff, the statute is an evidentiary rule which governs the procedure of a

   trial and is therefore not a substantive statue that applies in this action. (Id.)

            The Court does not need to decide whether § 13-25-135(1) applies to this federal

   diversity action because Plaintiff represents that he intends to offer the evidence of

   Defendant’s statement to Plaintiff as impeachment evidence, not as an admission of

   liability:

                  Dr. Bordelon’s own statement that he is the ‘captain of the
                  ship’ and that ‘I’m responsible’ in the operating room
                  contradicts Defendant’s trial theory, and therefore is
                  necessary for impeachment and/or rebuttal.

                  ...

                  Finally, even if Defendant were correct that § 13-25-135 is a
                  substantive statute, it still would not operate to exclude the
                  at-issue evidence because Plaintiff is offering the evidence
                  for impeachment, not ‘as evidence of an admission of liability
                  or as evidence of an admission against interest.’” See
                  C.R.S. § 13-25-135(1).

   (ECF No. 100 at 4–5.) Even assuming § 13-25-135 applies to this action, the statute

   does not bar the admission of Defendant’s statement because Plaintiff is not attempting

   to introduce the statement as an admission of liability or as an admission against

   evidence.

            However, the Court nonetheless concludes that Defendant’s specific admissions

   of responsibility are still properly excluded under a Rule 403 analysis. Regardless of

   whether the evidence is introduced for impeachment purposes only, there is a high

   likelihood that a jury would improperly consider Defendant’s statement to Plaintiff that

   he was the “captain of the ship” and bore responsibility for Plaintiff’s injuries as an

   admission of legal liability. The evidence’s impeachment value is therefore substantially



                                                 5
Case 1:19-cv-01242-WJM-KMT Document 105 Filed 06/14/21 USDC Colorado Page 6 of 6




   outweighed by its significant prejudice to Defendant.

           Accordingly, this portion of the Motion is granted. Plaintiff is precluded from

   introducing evidence at trial regarding Defendant’s statement to Plaintiff that he bore

   responsibility for Plaintiff’s injuries and/or was the “captain of the ship.” However, the

   Court will not preclude either party from introducing other portions of Defendant’s post-

   surgery conversation with Plaintiff.

                                          III. CONCLUSION

           Accordingly, for the reasons set forth above, the Court ORDERS that

   Defendant’s Motion in Limine (ECF No. 99) is GRANTED IN PART and DENIED IN

   PART.


           Dated this 14th day of June, 2021.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martinez
                                                     United States District Judge




                                                 6
